MAUS, Presiding Judge,
concurring in result.
I concur in the result. I agree that the second part of the statute, § 1.160 part (2), would not apply for the reason expressed in the majority opinion. However, I believe the second part does not apply for a more fundamental reason. The second part is applicable to an “amendatory law”. The “Comprehensive Drug Control Act of 1989”, §§ 195.005 to 195.425 RSMo Supp. 1990, repealed many sections, including §§ 195.200 and 195.020. The Comprehensive Drug Control Act of 1989 is not an amendment of any specific offense. It completely redefines the drug offenses, often more specifically defining several offenses formerly encompassed in a single statute. That is true of § 195.020. In short, I believe the Comprehensive Drug Control Act is not an “amendatory law” within the meaning of the second part of § 1.160 and is not applicable. This court so held in an opinion denying a motion to recall the mandate in State of Missouri v. Rufus M. Sumlin, Jr., No. 16111, filed May 10, 1991. The case was thereafter transferred to the Supreme Court. For the reason stated, I concur in the result.